Citation Nr: 1042915	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-33 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from November 1963 to January 1964 
and from September 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas, denying the claim currently on appeal.  This claim was 
previously returned by the Board in October 2009 for additional 
evidentiary development and has been returned for further 
appellate review.  



FINDINGS OF FACT

1.  A right knee disability clearly and unmistakably existed at 
the time of his enlistment in November 1963.  

2.  Any increase in the severity of the preexisting right knee 
disability was the natural progress of the disability.  



CONCLUSION OF LAW

A preexisting right knee disability was not aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in May 2005 and July 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  Additionally, the 
Board finds there has been substantial compliance with its 
October 2009 remand directives.  The Board notes that the Court 
has recently held that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall (Stegall v. West, 11 Vet. App. 
268) violation when the examiner made the ultimate determination 
required by the Board's remand).  The record indicates that the 
Appeals Management Center (AMC) afforded the Veteran an 
examination and the Veteran attended that examination.  Numerous 
attempts were also made to obtain additional treatment records 
for the Veteran.  The AMC later issued a rating decision and a 
Supplemental Statement of the Case.  Based on the foregoing, the 
Board finds that the AMC substantially complied with the mandates 
of its remand.  See Stegall, supra, (finding that a remand by the 
Board confers on the appellant the right to compliance with its 
remand orders).  

Also, the Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or 
disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  

If a preexisting disability is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disability, but the Veteran may bring a claim for aggravation of 
that disability.  In that case, § 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of the 
preexisting condition causally related to active service.  Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent 
medical evidence is needed to support a finding that the 
preexisting disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  In cases involving aggravation by 
active service, the rating will reflect only the degree of 
disability over and above the degree existing at the time of 
entrance into the active service.  38 C.F.R. § 4.22.  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for a right knee disorder.  Specifically, the Veteran contends 
that he injured his right knee while performing physical exercise 
in the Navy.  However, as outlined below, the preponderance of 
the evidence of record demonstrates that the Veteran injured his 
right knee prior to his enlistment into active duty.  
Furthermore, the evidence demonstrates that the Veteran's right 
knee disability was not aggravated beyond the natural progression 
of the injury due to his active service.  As such, service 
connection is not warranted.  

According to the Veteran's July 1963 enlistment examination, the 
Veteran's lower extremities were normal.  The Veteran also did 
not report a prior knee injury in his Report of Medical History 
associated with this examination.  However, a December 1963 
Report of Board of Medical Survey notes that after 5 weeks of 
active service, the Veteran was admitted to the sick list at the 
U.S. Naval Training Center with the diagnosis of internal 
derangement of the right knee.  The Veteran reported that he 
severely injured his right knee joint while playing high school 
football approximately two years prior to his enlistment with the 
Navy.  It was concluded that this disability preexisted military 
service and that it was not aggravated as a result of service.  
In January 1964, the Veteran was discharged by reason of 
convenience of the Government due to an erroneous enlistment.  
The Veteran signed a statement at this time noting that he was 
informed of his discharge from active duty by reason of physical 
disability.  Since a preexisting knee injury was not noted upon 
enlistment, clear and unmistakable evidence is necessary to 
conclude that the Veteran had a preexisting knee injury.  38 
U.S.C.A. § 1111.  

The Veteran was subsequently enlisted with the Army in September 
1969.  The Veteran's induction examination noted that he had a 
one inch scar on his right knee.  The Veteran was afforded an 
orthopedic examination in September 1969, in which the Veteran 
reported having a football injury to his right knee approximately 
seven years earlier, requiring five weeks of hospitalization.  It 
was also noted that the Veteran was discharged from the Navy 
because of knee problems and that he was now drafted into the 
Army.  He was complaining of pain, swelling and weakness of the 
right knee.  According to the Veteran's July 1971 separation 
examination, there were no significant changes in the Veteran's 
health since his last evaluation.  There is no indication of 
complaints or treatment of the Veteran's knee disability during 
this period of active duty.  

The record since service contains a number of VA outpatient 
treatment records in which the Veteran was treated for right knee 
pain.  According to a July 2004 treatment record, the Veteran was 
suffering from knee pain since he was in the service.  An October 
2004 VA outpatient treatment record notes that the Veteran had 
crepitus with flexion and extension of the knees.  An X-ray was 
performed in March 2005, revealing a bony fragment in the medial 
joint space.  A January 2007 private medical record notes that a 
review of a VA magnetic resonance image (MRI) revealed multiple 
chondral defects, which were fairly abrupt and more medial than 
lateral, in both sides of the joint.  There was no apparent 
meniscal pathology or ligamentous pathology.  

The Veteran was afforded a VA examination of the right knee in 
July 2006.  The examiner noted that the Veteran's medical records 
demonstrated that he severely injured his right knee playing 
football two years prior to his enlistment into active duty.  The 
examiner further noted that there was no reinjury of the right 
knee mentioned in the Veteran's service treatment records.  
During the examination, the Veteran denied injuring his knee 
prior to service or ever playing football.  Rather, the Veteran 
said he injured his knee after an incident of kneeling to wash 
his clothes on concrete.  X-rays revealed right-sided effusion 
and mild degenerative joint disease changes of the femoral 
patellar joint and probably large infrapatellar area loose body.  
An MRI revealed degenerative changes of the knee involving 
predominantly the posterior limbs of the menisci.  The examiner 
diagnosed the Veteran with mild degenerative joint disease of the 
right patellofemoral joint with loose body and effusion.  The 
examiner concluded that the right knee condition was not due to 
the Veteran's active service as evidence by his signed record of 
January 1964.  The examiner further opined that the right knee 
condition was not aggravated beyond the natural progression 
during military service, as evidenced by lack of worsening of the 
condition, reinjury or effusion while in the service.  

The Veteran was afforded an additional VA examination of the 
right knee in May 2010.  The Veteran reported that while he was 
in the Navy, he was performing physical training on a beach in 
San Diego, and while he was crawling, he hit his knee on a stone.  
He said his knee was swollen the next day and he was sent to a VA 
hospital where he was told he was not fit for duty.  The examiner 
noted that review of the Veteran's service treatment records 
demonstrated that he was treated in September 1969 for right knee 
pain.  At the time, the Veteran reported that he injured his 
right knee prior to service while playing football.  The Veteran 
was subsequently discharged from the Navy because of continued 
right knee pain.  

The examiner was asked to conclude whether there was clear and 
unmistakable evidence that the Veteran's right knee injury 
preexisted military service.  The examiner concluded that the 
Veteran's right knee disorder was caused by a premilitary 
football injury and that it was not caused by or aggravated by 
active service.  The examiner indicated that the Veteran did not 
last long in his first tour due to recurrent right knee 
complaints.  Also, the Veteran did not perform strenuous military 
duties or training during his second tour.  Therefore, the 
examiner concluded that the Veteran's current right knee 
degenerative joint disease was due to the normal expected aging 
course.  

Based on this record the Board finds that the preponderance of 
the above evidence demonstrates that the Veteran is not entitled 
to service connection for a right knee disability.  Rather, the 
evidence of record clearly demonstrates that the Veteran suffered 
a preexisting right knee injury playing football.  Both VA 
examiners of record have concluded that this disability was not 
aggravated by the Veteran's military service.  According to the 
May 2010 VA examiner, the Veteran's current disability is due to 
the natural aging process.  As such, the Veteran is not entitled 
to service connection for a right knee disability.  

The Board recognizes that the Veteran has refuted the claim that 
he ever injured his knee prior to military service.  During his 
January 2007 hearing before a Decision Review Officer, the 
Veteran testified that he had no problems with his right knee 
prior to his service with the Navy.  He also denied playing 
football at any point in his life because he was too small.  The 
Board does not find this testimony to be credible.  The Veteran's 
service treatment records describe his preexisting football 
injury, as described by the Veteran, on numerous occasions.  
These records span from 1964 to 1971.  These numerous 
descriptions made by the Veteran demonstrate that his current 
claim denying a knee injury, made some four decades later, is not 
credible.  Furthermore, the Veteran has given conflicting 
accounts regarding his alleged in-service knee injury.  During 
his July 2006 VA examination, the Veteran reported that he 
injured his knee on concrete while kneeling to do laundry.  
However, upon examination in May 2010, the Veteran related his 
knee injury to striking a stone while performing physical 
training on a beach.  Therefore, these allegations are not 
credible.  

The Board has also considered a lay statement prepared by a 
friend of the Veteran in September 2006.  According to this 
friend, he had known the Veteran since their adolescent years.  
He reported that he learned of the Veteran's knee injury after 
their service and that the Veteran said that it was incurred 
while he was in the Navy.  While credible, this statement is not 
persuasive.  The fact that this individual was told by the 
Veteran that he injured his knee during service is not probative.  
As discussed in the preceding paragraph, the Veteran's claims of 
in-service incurrence are not credible.  Furthermore, this 
statement is outweighed by the extensive in-service treatment 
records regarding the Veteran's preexisting football-related knee 
injury.  As such, the lay evidence of record fails to demonstrate 
that the Veteran is entitled to service connection for a right 
knee disorder.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a right knee disorder must be denied.


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


